DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 11/22/2022.  As directed by the amendment: claims 1, 7, 10, 17, 18 and 22 have been amended, no additional claims have been cancelled and new claims 36-39 have been added. Thus, claims 1-4, 6-12, 14-23 and 31-39 are presently pending in this application, and currently examined in the Office Action.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11 and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over House et al. (US Patent No. 8,801,776), hereinafter House, in view of Skemp (US PG Pub. 2014/0277388), as disclosed in the IDS dated 11/28/2022.
Regarding claims 1, 2, 10 and 18, House discloses a system comprising a catheter including a sleeve; an expandable stent (105)/prosthetic valve arrangement (100) in the sleeve for implantation in a right ventricular outflow tract, illustrated in Figures 1-3 (Column 5, Lines 32-40); the expandable stent (105)/prosthetic valve arrangement (100) comprising a frame (105) including a waist portion (125) that expands to a deployed size having a first diameter, a prosthetic a prosthetic valve (102) secured with the frame (105) in alignment with the waist portion (125), illustrated in Figure 3 (Column 5, Lines 33-35 & Column 7, Lines 6-10 and 54-57), the waist portion (125) defined by at least one row of generally diamond-shaped cells (DC); a first sealing portion (130) extending from the waist portion (125) and expanding radially outward of the waist portion, wherein the first sealing portion (130) is sized to seal against a first portion of an inner surface of a right ventricular outflow tract at a deployed position over a range of sizes of expansion having a second diameter larger than the first diameter; and a second sealing portion (130) extending from the waist portion (125) in a direction opposite the first sealing portion and expanding radially outward of the waist portion, wherein the second sealing portion (130) is sized to seal against a second portion of the inner surface of a right ventricular outflow tract at a deployed position over a range of sizes of expansion having a third diameter larger than the first diameter; a fabric cover (120) secured to the frame at least at the first and second sealing portions, illustrated in Figures 1, 2 and modified figure 2, below (Column 7, Lines 45-66 & Column 9, Lines 11-16, 19-27 & 36-38); but does not disclose a band, comprising a fabric, secured to the waist portion of the frame, the band being separate from and overlapping with the fabric cover and having a width that covers the at least one row of generally diamond-shaped cells without extending beyond the waist portion, the band restricting expansion of the waist portion substantially beyond the first diameter, such that the waist portion is configured to be spaced apart from the inner surface of the right ventricular outflow tract at the deployed position.

    PNG
    media_image1.png
    384
    382
    media_image1.png
    Greyscale

	However, Skemp teaches an expandable stent/valve assembly, in the same field of endeavor, comprising a stent/frame (102) having a waist portion defined by at least one row of generally diamond-shaped cells, a fabric cover (176) secured to the stent/frame (102), and a band (330), comprising a fabric, secured to the waist portion of the stent/frame (102), the band (330) being separate from and overlapping with the fabric cover (176) and having a width that covers the at least one row of generally diamond-shaped cells without extending beyond the waist portion, the band restricting expansion of the waist portion substantially beyond the first diameter, such that the waist portion is configured to be spaced apart from an inner surface of a vessel wall at the deployed position, illustrated in Figure 3E; the band allows for superior sealing between the stent/valve assembly and a vessel wall, while having low radial outward force on the vessel wall ([0040] & [0046], Lines 10-11).
	In view of the teachings of Skemp, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the expandable stent/valve assembly/system, of House, to further have a band, separate from and overlapping with the fabric cover, secured to the waist portion and having a width that covers the at least one row of generally diamond-shaped cells without extending beyond the waist portion, wherein the band comprising a fabric, and restricts expansion of the waist portion substantially beyond the first diameter such that the waist portion is configured to be spaced apart from the inner surface of the right ventricular outflow tract at the deployed position, in order to provide superior sealing between the stent/valve assembly and the inner surface of the right ventricular outflow tract, while also affording a low radial outward force on the inner surface/wall of the outflow tract, as taught by Skemp.

Regarding claims 3, 4, 16, 19 and 20, House in view of Skemp disclose the expandable stent/valve assembly/system of claims 1, 10 and 18, wherein House further teaches the frame (105) further comprises first and second retaining portions (132) extending axially and radially outward from the first and second sealing portions (130), respectively, the first and second retaining portions (132) being configured to engage the right ventricular outflow tract to retain the frame (105) at the deployed position, illustrated in Figures 1-3 (House: Column 7, Lines 59-61 & Column 8, Lines 9-11).
Regarding claims 6, 14 and 21, House in view of Skemp disclose the expandable stent/valve assembly/system of claims 3, 16 and 19, wherein House further teaches the fabric cover (120) is secured to the frame (105) along the waist portion (125), the first and second sealing portions (130) and the first retaining portion (132), illustrated in Figures 1-3 (House: Column 9, Lines 15-31).
Regarding claims 7, 17 and 22, House in view of Skemp disclose the expandable stent/valve assembly/system of claims 1, 10 and 18, wherein House further teaches the frame (405) comprises a plurality of struts defining the row of generally diamond-shaped cells (DC) in the waist portion (425), a first end row of generally diamond-shaped cells (FDC) extending to a first end of the frame, and a second end row of generally diamond-shaped cells (SDC) extending to a second end of the frame opposite the first end, each cell of the row of generally diamond-shaped cells (DC) in the waist portion being positioned in end-to-end alignment with a corresponding cell of the first and second end rows of generally diamond-shaped cells (FDC, SDC); wherein the first end row of generally diamond-shaped cells (FDC) is expandable radially outward to the second diameter, and the second end row of generally diamond-shaped cells (SDC) is expandable radially outward to the third diameter, illustrated in Figure 4 and modified figure 4, below (House: Column 6, Lines 12-17 & Column 9, Lines 45-46 – to clarify, it is stated that the wires 115 of the frame can be formed in a point-to-point configuration, as illustrated in Figure 4). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to form the stent/frame, of the embodiment of Figures 1-3, in a point-to-point configuration, as illustrated in the embodiment of Figure 4, based on the type of load distribution need at the implantation site, as taught by House (House: Column 6, Lines 25-28).

    PNG
    media_image2.png
    550
    356
    media_image2.png
    Greyscale

Regarding claims 8 and 15, House in view of Skemp disclose the expandable stent/valve assembly of claims 1 and 10, and though it is not specifically disclosed that the first diameter is between 24 mm and 30 mm, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate first diameter, including being between 24 mm and 30 mm, based on patient anatomy and/or the diameter of the prosthetic valve; and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05). Furthermore, neither the claims, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the first diameter being between 24 mm and 30 mm, as opposed to any other size/diameter.
Regarding claims 9 and 23, House in view of Skemp disclose the expandable stent/system of claims 1 and 18, and though it is not specifically disclosed that the fabric, which the band comprises, is polyethylene terephthalate (PET), it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate fabric material, including polyethylene terephthalate (PET), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (see MPEP 2144.07).  Furthermore, it is to be noted that neither the claims, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the band comprising a polyethylene terephthalate fabric, as opposed to any other material/fabric.
Regarding claim 11, House in view of Skemp disclose the valve assembly of claim 10, wherein House further teaches the prosthetic valve (102) comprises a plurality of leaflets (L), illustrated in Figure 3 and modified figure 3, below.

    PNG
    media_image3.png
    364
    347
    media_image3.png
    Greyscale


Claims 1-4, 6-9, 10, 11, 14-23 and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over House.
Regarding claims 1, 2, 10 and 18, House discloses a system comprising a catheter including a sleeve; an expandable stent (105)/prosthetic valve arrangement (100) in the sleeve for implantation in a right ventricular outflow tract, illustrated in Figures 1-3 (Column 5, Lines 32-40); the expandable stent (105)/prosthetic valve arrangement (100) comprising a frame (105) including a waist portion (125) that expands to a deployed size having a first diameter, a prosthetic a prosthetic valve (102) secured with the frame (105) in alignment with the waist portion (125), illustrated in Figure 3 (Column 5, Lines 33-35 & Column 7, Lines 6-10 and 54-57), the waist portion (125) defined by at least one row of generally diamond-shaped cells (DC); a first sealing portion (130) extending from the waist portion (125) and expanding radially outward of the waist portion, wherein the first sealing portion (130) is sized to seal against a first portion of an inner surface of a right ventricular outflow tract at a deployed position over a range of sizes of expansion having a second diameter larger than the first diameter; and a second sealing portion (130) extending from the waist portion (125) in a direction opposite the first sealing portion and expanding radially outward of the waist portion, wherein the second sealing portion (130) is sized to seal against a second portion of the inner surface of a right ventricular outflow tract at a deployed position over a range of sizes of expansion having a third diameter larger than the first diameter; a fabric cover (120) secured to the frame at least at the first and second sealing portions; and a band comprising a fabric (one layer of 120), secured to the waist portion (125) of the frame (105), the band (one layer of 120) being separate from and overlapping with the fabric cover (another layer of 120) and having a width that covers the at least one row of generally diamond-shaped cells (DC), the band restricting expansion of the waist portion substantially beyond the first diameter, such that the waist portion is configured to be spaced apart from the inner surface of the right ventricular outflow tract at the deployed position, illustrated in Figures 1, 2 and modified figure 2, above (Column 7, Lines 45-66 & Column 9, Lines 11-16, 19-27 & 36-38 – to clarify, it is stated that fabric 120 can include a number of different fabrics and/or layers; thus, in the instant case, one layer/fabric is considered to be the “band” and another separate/different layer/fabric is considered to be the “fabric cover”); and though it is not specifically disclosed that the band does not extend beyond the waist portion, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step, and it would have been obvious and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate size/width for the band, including not extending beyond the waist portion, since such a modification would have involved a mere change in the size of a component, which is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04).  Furthermore, neither the claims, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the band having a width that does not extend beyond the waist portion, as opposed to having some other/any other size/width; in fact, paragraph [0193] of the originally filed specification of the current application, at hand clearly states that the band “can be a variety of widths, lengths and thicknesses”, thus iterating that the parameter is a mere matter of normal design choice, not involving a novel inventive step.   
Regarding claims 3, 4, 16, 19 and 20, House discloses the expandable stent/valve assembly/system of claims 1, 10 and 18, wherein the frame (105) further comprises first and second retaining portions (132) extending axially and radially outward from the first and second sealing portions (130), respectively, the first and second retaining portions (132) being configured to engage the right ventricular outflow tract to retain the frame (105) at the deployed position, illustrated in Figures 1-3 (Column 7, Lines 59-61 & Column 8, Lines 9-11).
Regarding claims 6, 14 and 21, House discloses the expandable stent/valve assembly/system of claims 3, 16 and 19, wherein the fabric cover (120) is secured to the frame (105) along the waist portion (125), the first and second sealing portions (130) and the first retaining portion (132), illustrated in Figures 1-3 (Column 9, Lines 15-31).
Regarding claims 7, 17 and 22, House discloses the expandable stent/valve assembly/system of claims 1, 10 and 18, wherein the frame (405) comprises a plurality of struts defining the row of generally diamond-shaped cells (DC) in the waist portion (425), a first end row of generally diamond-shaped cells (FDC) extending to a first end of the frame, and a second end row of generally diamond-shaped cells (SDC) extending to a second end of the frame opposite the first end, each cell of the row of generally diamond-shaped cells (DC) in the waist portion being positioned in end-to-end alignment with a corresponding cell of the first and second end rows of generally diamond-shaped cells (FDC, SDC); wherein the first end row of generally diamond-shaped cells (FDC) is expandable radially outward to the second diameter, and the second end row of generally diamond-shaped cells (SDC) is expandable radially outward to the third diameter, illustrated in Figure 4 and modified figure 4, above (Column 6, Lines 12-17 & Column 9, Lines 45-46 – to clarify, it is stated that the wires 115 of the frame can be formed in a point-to-point configuration, as illustrated in Figure 4). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to form the stent/frame, of the embodiment of Figures 1-3, in a point-to-point configuration, as illustrated in the embodiment of Figure 4, based on the type of load distribution need at the implantation site, as taught by House (Column 6, Lines 25-28).
Regarding claims 8 and 15, House discloses the expandable stent/valve assembly of claims 1 and 10, and though it is not specifically disclosed that the first diameter is between 24 mm and 30 mm, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step. It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate first diameter, including being between 24 mm and 30 mm, based on patient anatomy and/or the diameter of the prosthetic valve; and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05). Furthermore, neither the claims, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the first diameter being between 24 mm and 30 mm, as opposed to any other size/diameter.
Regarding claims 9 and 23, House discloses the expandable stent/system of claims 1 and 18, and though it is not specifically disclosed that the fabric band comprises a polyethylene terephthalate (PET), it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate material for the fabric band, including polyethylene terephthalate (PET), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (see MPEP 2144.07).  Furthermore, it is to be noted that neither the claims, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the band comprising a polyethylene terephthalate fabric, as opposed to any other material/fabric.
Regarding claim 11, House discloses the valve assembly of claim 10, wherein the prosthetic valve (102) comprises a plurality of leaflets (L), illustrated in Figure 3 and modified figure 3, above.
Regarding claims 31-35, House discloses the expandable stent/valve assembly/system of claims 1, 10 and 18, wherein the band (12) is disposed on an inner surface of the frame (105), and defines a valve seat for seating engagement with an expandable prosthetic valve (102), illustrated in Figures 1-3 (Column 7, Lines 8-10 & Column 9, Lines 4-8).

Allowable Subject Matter
Claim 39 is allowed.
Claims 12 and 36-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 10 and 18 have been considered but are moot because the arguments do not apply to the current rejections presently used in the Office Action. Specifically, Applicant has amended the independent claims to recite the band does not extend beyond the waist portion. In response to Applicant’s amendment, Examiner now cites the prior art of Skemp, in addition to the prior art of House; rejecting independent claims 1, 10 and 18, and those claims that depend from them, as being unpatentable over either, House (now as a 103 obviousness rejection(s)), or House in view of Skemp.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774